1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT LINZY BELLON,                            Case No. 3:19-cv-00118-RCJ-WGC
6          Petitioner,
                                                      ORDER GRANTING MOTION FOR
7             v.                                      EXTENSION OF TIME
8
      WARDEN BRIAN WILLIAMS, et al.,
9
           Respondents.
10

11

12           In this habeas corpus action, the respondents were due to file a response
13   to Robert Linzy Bellon’s habeas petition by April 30, 2019. See Order entered
14   March 1, 2019 (ECF No. 3).
15           On April 30, 2019, Respondents filed a motion for extension of time (ECF No. 9),
16   requesting a 30-day extension of time, to May 30, 2019, to file their response.
17   Respondents’ counsel states that the extension of time is necessary because of his
18   obligations in other cases.
19           The Court finds that Respondents’ motion for extension of time is made in good
20   faith and not solely for the purpose of delay, and that there is good cause for the
21   extension of time requested.
22           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement
23   of Time (ECF No. 9) is GRANTED. Respondents will have until and including
24   May 30, 2019, to file their response to the petition for writ of habeas corpus.
25   ///
26   ///
27   ///
28   ///
                                                  1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 1, 2019 (ECF No. 3) will remain in

3    effect.

4

5

6                         1st day of May, 2019.
               DATED THIS ___ day of ______________________, 2019.
7

8
                                                      ROBERT C. JONES,
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
